Title: Abigail Adams 2d to John Quincy Adams, 22 January 1786
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      
       No. 11
      
      
       Sunday January 22d. 1786
      
     
     I have taken my pen, to frame an appology to you my Dear Brother. There are so many that offer themselvs to me, that I am almost at a loss, which to avail myself of as most sattisfactory to you—should I tell you that no opportunity of forwarding my Letter to you had been the cause of my silence since the 9th of December or that not having received any answer to my many long Letters I had determined to wait till I should hear again from you, or, that time and opportunity had not rendered it possible for me to write, or that my acquaintance had become so numerious and my time so much employd in visitting and festing them that I could find no moment unoccupied enough to collect my scattered ideas and arange them for your perusal. Some of these and many of the Like I could collect and perhaps you might be sattisfied but to none of these causes is my silence to be attributed, but has arrisen, from not knowing how to explain the cause to you, in such a manner as to gaurd you from surprise—and I am even at this moment equally at a loss—so I will enclose you a profile of a friend of your sisters as an introduction to the Gentleman to your acquaintance and perhaps he may tell you the Whole Story.
     My journal has been a little interrupted but I shall indeavour to continue it, as well as relate to you whatever may have passd worth your knowing since my Last. We have formd some new ac­quaintances, but none that are very interesting. We dined once at a Mr Penns, who was formerly Governor of Pensylvania and who Married a Lady in America. She has a sister Miss Masters who Lives with her, that is much celebrated for her beauty, and much admired for her expectations and an American Gentleman told me he thought her the handsomest Women he had sien in England. With these prepossessions in her favour, I went into Company where She was. I did not arraign the taste of the Gentleman, but I had sat half an hour before I could be convinced that Miss Masters was present. It is said that She is a fine bold beauty, two ideas that in my mind are incompatiable; I thought this description applicable to her.
     But bold her Mien unguarded roved her Eye, and her flushd cheek confessd at nearer view the borrowd blushes of an artfull die.
     I am sure she would not have please your fancy. She is a particular friend of Mrs Binghams and you may judge of her.
     Miss Hamilton of whom I have spoken to you, was, present at the same time and the contrast much in her favour, but this Lady with all the delicate softness and sweetness of unconscious beauty, will not attract the admiration of your sex, half so much as the other whom I have described to you. It must be acknowledged that your tastes are strongly degenerated. Mr P— seems to affect more roughness of Character than you even find general in this County, but professes to be an American in his principles. Mrs P, as ugly, Masculine and withot one trait of the amiable femal Character. In fine I was dasgusted with their manners, and appearance, and a gentleman observd, to me that he had not heard, such Language, in Thre years, as he had at table in one hour—yet it was polite fashionable and in Short without it they would have thought themselvs unGenteel. The Company were the family we visitted Mr and Mrs Pen, Mrs and Miss Masters Mr Hamilton and Miss H, Mr Chew, Pappa Mamma myself Mr Smith and Mr Humphries.
     We have been visitted by a Mrs Lamar as an American, and we received an invitation to a small party at her House the week before last. To give you some idea of society here, I will describe this visit, at Eight o clock we went, Mamma myself and Col S. Pappa did not choose to go. The Lady received us at the Doer, inquired after our Health lamented her disappotment in not seeing his Excellency, ordered us a Cup of tea, and askd whether we would play Whist or Commerce. In this way She receives the Whole Company, you take your seat, drink your tea, and must soon conclude to play either Whisth or Commerce or subject yourself to an inquirey from every person in Company why you do not. I long attemted to plead ignorance of Cards, or of any Game, and in every company but this I have kept to my resolution of not playing, but I found it singular, and if the Company was small the Lady of the House thought herself obliged to set still to keep me company, so this Eve I engaged in Commerce, and fortunately, in this circle of fifty People, got seated at a table with Mr and Ms West Miss Hamilton and Mr Smith. In the course of the evening you are offerd cake and lemonade, and at Ten or Eleven your Carriage is announced, you finish your Game, make a curtsey to the Lady of the House and come away, without noticeing any other Person in Company, or perhaps, knowing any creature only you go, with company. This is the manner of visitting, and a most stupid one it is, yet it may be unavoidable. Where one is obliged to have a large acquaintance it is impossible not to mix your Company, and in such numerous circle, any general conversation is impossible. You must get into parties and, where you are all strangers, they must substitute cards for amusement. They do not oblige you to play high, tho every one must play something, half a crown a game is the usual sum, at some Houses Half a Guinea. But young Ladies play Commerce, which is tottally a game of Chance and a most insipid One too. Here you put one two or three shillings to the Pool and run your chance of gaining or loosing. There are no other games, at present fashionable.
     This is the most fashionable Way of visitting here for these People who cannot afford to give dinners may make a figure in this way. It costs you only a little Cake and lemonade, fire and Candeles. Your company pays a shilling a Person for the Cards, that is, they who ever Leave a shilling a Person under the candelestick for the Cards, which is a perquisite of the servants who supply them. Custom reconciles any thing in this Way, but to me it appears a most abominable one.
     
     
      jany 30th 1786.
     
     More than a week ago, I made an effort to continue my journal, and succeeded thus far when I was interrupted by Madame Binghams being anounced and every day since I have thought of resuming my pen, but waited in hopes to hear from you by the arrival of Young. And to our great joy we received a Number of Letters by his ship, but those which he has in his possession, we have not yet re­cieved. I have one from you my Dear Brother but it is no latter than the 3d. of September and tho I was extremely gratified with it yet I was not sattisfied that there was none Later, and hope yet I shall find one. I will go on with my journal till the receipt of Your Letter, and then notice it.
     Mr and Mrs Bingham called to pay their respects. I allways used to observe in Paris that when this Gentleman had any point to sollicit he allways discovered it by his attention to visit, &c— and from his movements now I judge that he wishes to be presented at Court. They say, they shall go to America in the Month of March. Mr B. called one Morning last week and told us, that Mrs B. was perfectly sattisfied with going, indeed she would not stay if she were to follow her own wishes, that all her ideas were American. This Morning we congratulated her upon, the change of her inclination from last year, but she, denied it all, and declared that necessity was her only motive. They have spent three Months at the Hague and she is very much charmed and delighted with it. To be sure the Publick amusements are not equal to Paris but then there is so much good society, and She so much admired, that it would be ingratitude not to be pleased. He wonders, that Congress shold make so many appointments there, without being sure of there being accepted, thinks it a great disadvantage to our Country, and such is his Patriotism, that were it offered to him, I guess he would not refuse.
     This Evening Mamma, myself, Mr Smith and Mr Humphryes, went to visit Mrs Paradise, at one of her Evening parties. There were I believe forty People crouded into two rooms, not too large for a dozen. Ladies and Gentlemen, Stars and Garters, ribbands, and Medals—in Short such a collection as, might be descriptive of the Tower of Babel, for there were some from all Nations English Americans Spanish French Portugeese Polloneesse Venetians Russians, and, the duce knows who. We arrived rather late and had not a choice of seats. I took one next to a Mrs Coswey, an Italian who is rather a singular Character she paintts and her subjects are the most sungular that one can imagine. I saw the last year in the Exbition of painting several of her performances. One was a Dream, another the deludge, the most extreordinary things, that imagination could form. She speaks English Italian and French vastly well, it is said, Plays and sings, well, but has nevertheless, the foibles, which attend these accomplishments. I sat by her the Evening and was witness to sollicidute from all most Every Person in the room, to her to Play, and sing, and of her absolute refusall. She was sick had a voilent Cold and had not sung for a forght night. At last after every one had given over there sollicitude she, followed her own inclincation and play and sang till she came away. Now I think a Woman is never excuseable for such a Conduct uless like Miss Mayhew, she has an ineshaustable fund of Wit and good Humour to display upon the occasion, which this Lady had not. She is one of those soft gentle pretty Women, whose Compliance with the request of the company would please more than her Airs could possibly give her importance. She has Musical parties at her own House on Monday Evenings. We have no acquaintance tho General Pauolia, whom you know from report I suppose was there. He appears to be about sixty years of age, light Complexion red Hair, and discovers no simtoms of greatness, or Extraordinary quallities. But were I to attempt to describe the various Characters that were present I shold tire myself, and you also.
     When one wishes to see singularity in all its forms it is only necessary to visit this family, for in themselvs they are, extremely so, and we find like all others of their acquaintance that civility is only to be preserved by ceremony and distance.
     
     
      Monday the 23d.
     
     Pappa and Mr Smith dined at Mr Penns. This was a Political dinner, at the request of, Lord Shelbure who was present with Lord Abingdon. These People you know are supposed to be in the oppossition and this was the day before the meeting of Parliament. I believe Pappa was not extremely sattisfied, with thier sentiments with respect to US at least. He thinks they have no decided system. But this is Politicks.
     
     
      Tuesday, 24th.
     
     This day the Parliament meets and the King delivered his speach from the Throne. Sir Clement Cottril Domir Dormer Master of the cerimonies, sent your Mamma word that if she wished to see this cerimony he would secure her places. But we had engaged company to dine and feared we should be detaind too late, but we might have gone for his Majesty came out at half after three. Our Company were Mr and Mrs West Mr West Junr Mr Trumble, who has finished his battle of Bunkers Hill, and I assure you it is a most terible thing if the expression may be allowed to express, a good performance. I went to see it the other Morning and I was frozen, it is enough to make ones hair to stand on End. The moment of the Piece is when General Warren is slain and the scene, is dreadfully beautifull, or rather dreadfully expressive. It is to be engraved, and will secure to him imortal reputation. He is now upon the Dath of Montgomory. Mr and Miss Hamilton Miss Hollowell, and a Mr Ansty an Englishman, a Lawyer and a Member of Parliament, who is appointed to go out to America to assertain the claims of the Royalists. He was introduced to Pappa by My Lord Carmarthen and Pappa has given him letters to the Governors of all the states, and others to Members of Congress. He has calld upon Pappa once before but I did not then see him and today was the first time and without Hessitation I can say that he is the handsomest, politest best bred Englishman I have yet seen. In short I doubted whether he really was an Englishman his manners were perfectly easy and polite and he was the admiration of the Company. I was sorry that I had not any letter written for you to forward by him as he intends visiting Boston soon after his arrival. Your Mamma has written by him to your Aunt Cranch. If I had have thought more of it I would at least have given him a Letter of introduction to you, for I really think him a Phenominon. His family live at Bath and he leaves London on sunday, for thence and goes in the Packet which will sail the first Wedensday in Februry. Mr Humphrys and Mr Smith finishd our circle. These gentlemen however we call a part of our own family for they dine with us, every day when they are not otherwise engaged. I often wish for you my Brother to make a sixth, at Table and in every scene. I miss you and wish for you, but to no purpose. I have not had a game of romps since the 12th of May and doubt whether I ever shall again. We amuse ourselvs with battledoors, Chess, Cards and &c. Mr Humphries is having his last Poem published if he should present one to me I shall forward it to you. He says that he likes Engld better than he expected he has met with no incivilities of any kind, and he finds them a civiler People than he expected. He now waits for Mrs Siddons to appear and to hear the debates in Parliament before he makes his exit. Pappa tills him he shall be quite in the deepts when he goes—and sometimes proposes to him in jest that they should go together to Algiers to make a Treaty. Mr Barclays movements are so slow that it does not appear that he will get there before next summer, he was appointed in October, and he had not left Paris the begining of January. Lamb and Randall, are I suppose nearly arrived, at Algiers, but from all accounts there does not seem to be much prospect of their succeeding, from the total incapacity of the former. Indeed all who are con­cernd in the affair, fear that this effort will be inaffectual which is very unfortunate. Pappa says, that he suspects that the Emperior of Morroco, will suppose his dignity insulted by receiving only persons deputized by those who Congress Commisioned, and he does not know but he shall have to go himsellf in the spring if this should be the case. I confess I am not sure that he would not go. I have offered to accompany him but you know I did to Madrid, but I suspect I shall see no more of the One than the other. This however is entree Nous.
     
     
      Wedensday 25th
     
     Mamma and myself were out in the Morning to visit Mr Smith at Clapham, whom I have mentioned formerly to you, as an agreeable family who have shown us many civilities. We had an invitation to a ball and supper at ther House the last week. Pappa you know, dislikes going himself into such companies and Mamma nor myself do not like to go by ourselvs, so we did not accept the invitation. Mrs Smith was so polite as to request Mamma to put me under her Care, for the Eve, but I thought it best not to go. Mr Humphryes and Mr Smith were there and gave us a very cleaver account of it. The latter does not dance, but Plays, and. On our return we called at Madame Binghams but were not admitted and I suppose were we to go every day in the week it would be the sam thing. They have taken a small House, but by no means, superb, and I suppose do not propose seeing Company at all.
     
     
      Fryday 27th
     
     Mamma and myself were out all the Morning. We are much engaged at present in preparing our dresses for the Birth day, which has been put off from the 18 of jany, to the 9th of February on account of the long Mourning for the Queens Brother and sister which has kept al London in sable for two Months past. The Princess Elizabbeth has been very much indisposed for a long time her Life has been dispaird of but She is better at Present. Appropo I believe I have never yet told you, that the Publick papers have sent the Prince of Whales to sup with us, about 2 Months since. And it was believed by many People, some who were acquainted in this family really supposed it. It was I suppose a pareigraph to answer their own Ends. And Mrs Right who was not much pleased at it tho She really belived it till we told her the truth, says that the Princes servants did not deny it, and he said himself in Princely Language—Dam it—it is time to go—and be friends—this is entree Nous.
     
     
      
     
      Saturday 28th.
     
     To day your Pappa dined at a Mr Wilmots, one of the Commisioners, to judge of the Claims of the American Refugees. Mr Humphryes and Mr Smith dined at Mr Binghams so Mamma and myself were alone, till Even.
     
     
      Sunday 29th.
     
     We went to Church, and herd an Excellent sermon from Dr Price, upon the chain of Universal being. He tells us, that we all have, good and bad Angells, Gaurding over us, and that all our actions are under their influence and . His system is that that this chain of being also exists from animate matter in gradation up to Man (and which many suppose there stops) goes still further and that Man is only one link, which is persued, to infinite perfection. And I recollect in one of his sermons he has given this sentiment that we have existed before, our present state and that when we make our exit from hence we shall asscend by gradual stages, and become more and more perflect provied we are good and virtuous. These cannot be speculative opinions from him whith which he only amuses, the Minds and pleases the imagination. They must be his real sentiments, or he would not deliver them from the Pulpit.
     After we returnd from Church I left a Card with Miss H. Mr Bridgen called upon Pappa, and Mr R R Randall Brother to the Gentleman you know. As we had engaged a company of Americans to dine to day Pappa askd him to stay which he did. He is not so agreeable as his Brother. Mr Anstly calld this Morn, to take leave of Pappa he expected to have gone before. My former opinion was confirmed of him as much as it could be. Our Company to dine were, Mr Forrest an American Merchant settled here. He was formerly an officer in the Army, where he lost his Leg, but he has got into business and seems to be a worthy Man. Dr Bancroft you know. There were four Gentlemen from Carolina, Mr Heyward, Mr Gibbs, Mr Shewbreck and Mr Readhead. Mr Murry was invited with Mr Forrest but he has lately been extremely ill and has not recoverd enought to go into Company. The Death of his father has distressed him very much and his Mother is in a Maloncholy state of Mind. The former event renders it absolutely necessey for him to go out in the spring. He is now recovering his Health. Did you receive a Letter from him which was enclosed by Charles Storer to my Uncle Tufts or Cranch? It went by a ship, which saild about a week before Lyde. As you have inclosed no letter for him I fear it has missd you. Most all the Americans, who are here seem to be going in the spring. Mr and Mrs Bingham Mr and Mrs Rucker Miss Ransey Mr and Miss Hamilton Mr Chew, and indeed most that I am acquainted with, will make theier exit. Some I shall very much regret, and others I shall not think of, at all. There seems to be but little Communication at present between Ouer state and this Country, and Politicians say there will be still less, that the Trade of America is stopd to this Country never to begin again, that France will receive more and more every day. You will hear perhaps, that Mr Boylston has sold his Oil in Paris at a very great advantage 30 per cent clear gain, and that Mr Barret has made a Contract to send so much Oil, and to receive French Goods. The Marquis, has his influence and it has had its affect. The Person who has the lighting of the 30 Citties, prefers our Oil to ether Dutch or Any other. These are things with which your Father is pleased.
     
     
      Monday 30th.
     
     This afternoon I received your letter by Young, but I was not a little surprised to find it no later than the 7th of september, and can only account for it by supposing there must be another in Capt Youngs Care.
     
     
      Tuesday 31st.
     
     Pappa went at three o clock this Morn to the House of Parliament. Mr Wilmot with whom he dined a saturday and who is a member of P— introduced him. He had spoken to Mr Pit and some other Gentlemen, and they were very sivil. The Person on whose particular department it is to admit Gentlemen, said, that sometimes Member of P— introduced Counts and Barons, under the title of Foreign Ministers, which makes him allways carefull, to know who he admited but we all know Mr Adams, and I shall be happy to see him whenever he chooses to come. But the House ajournd, and Pappa got home before four much pleased with the marks of civility shown him. He walkd home with Mr Penn, who is very polite and told Pappa that if we wanted to go to the Play at any time Mrs Pen, would accommodate us, with places, for by some means or other She has so much influence with the Box keepers as to have a Box whenever she pleases. We have been trying for some time to get a Box, but it is impossible unless you bribe the Box keepers, and we have never yet done that. But there are Ladies who go so far as to give twenty Gueaneas a years, as a present to the Box keepers, for which they have places whenever they apply. it is not so in F They manage this matter better in France said yorick—upon some other occasion. A Gentleman may Generally get accommodated with seats. Pappa ges often with Mr Humphries. This Evening he went to Covent Garden to see the Distressd Mother, in which Miss Brunton playd. She is a very promising Actress, a little more than seventeen, and for her age really surprizing. I saw her in juliet of Shakespear, and was much pleased, she plays with the greatest judgment. I thought She was deficient in sensibility but I am told that She does not in other Characters. She hasnt such a countenance as Mrs siddons but in time she may approach There have appeard several new peices, lately one calld the Heiress, which is said to be written by Genl Burgoine, and Mr Smith says, He has not seen so delicate a Comedy since he has been in England. I have not seen it yet.
     
     
      Wedensday Februry the 1st. 1786.
     
     Mr and Mrs Bingham askd Pappa to present them at Court on the Birth day, but as this is contrary to etiquette, they must be presented this week or stay till the Week after the Birth day. This was not a little disappointment. Last Eve Pappa received a Card from Mr B. telling him that Mrs B. would defer her presentation but that his anxiety was so great to pay his respects to the King that he begd he might be presented to day at the levee insted of Thursday at the drawing room. These were his own words and this Morning by Pappas appointment he called at half past twelve, accompanied by his Dear friend Mr Crawford, with whom they returnd from Paris. When they got to the levee your Pappa says, he teized him till he got him to introduce him to Lord Carmarthen, and in this way it is that he forces himself upon People—ridiculous being.
     We dined to day at Mr Copelys, the Company were only Pappa Mamma myself Mr Smith Mr Humphryes Mr and Mrs Roggers. I passd an agreeable day. Mr and Mrs C— look as if bowed down under affliction they lost two Lovely Chrildren, about, two Months since with the inflamatory soar throat. No one can wonder at their dejection they seeem to exert themselvs to appear chearfull. We came away at Nine oclock.
     
     
      Thursday Feb 2d.
     
     Pappa and Mr Smith went to the Drawing room. Mr B. was presented to her Majesty. Mr Crawford went with Mr Bingham and
     
     
     
     Pappa yesterday to the levee, from here in our Carriage, and to day, the papers say Mr Crawford was presented by your Pappa to the King tho he was presented a forghtmight since. The Foreign Ministers were rallying your father about it to day. Mr Eden, is appointed to make Commercial arangments and Treaty with France. It is said he is going to Paris soon. The Papers have been full of this matter for this Month, but tis thought that he will meet no better success than Mr Craufurd. Tis said he has the sallary of an Ambassador. The Duke of Dorset has returnd to Paris, and tis said that Conpt D’adamah d’Adhémar, is on his rout to London.
     
     
      Fryday 3d.
     
     Mamma and myself went down and passd the day with Mrs Roggers. Pappa was going to Parliament and the Gentlemen dined from home.
     
     
      Saturday 4th.
     
     We were at home all day. We rode in the Park in the Morning the weather was very fine indeed. In the Evening Mr Voss a Virginian and Mr Trumble called upon us.
     
     
      sunday 5.
     
     Pappa and Mamma went to Meeting. I stayd at home to write to you. The Gentlemen dined with us. Mr Brown called in the Evening. Mr Humphryes went to Mrs Paradises. The Baron de Lynden and Mr Duker called upon us. The Baron to invite us to dine on Wedensday with Madame Bingham.
     
     
      Monday 6th.
     
     We were out in the Morning. Mr S and H dined in the City. In the Evening Mrs and Miss Paradise called upon us, and appeard more ridiculous than ever. The Chavalier Dolombieu, a Knight of the order of Molta who has been here some time and was introduced to Pappa by Mr Jefferson, called and pasd an hour. Mr Jefferson, gives him credit for being a sensible Man, but his manners which are all that one can judge from at first do not prejudice in his favour, tho there is nothing particuliarly disagreeable.
     
     
      Tuesday 7th.
     
     We had a party of Gentlemen and Ladies to dine. Mr and Mrs Pen, Mrs and Miss Masters Mr and Mrs Bingham, Mr Crawford Mr Wilmot Mr Chew. I have described to you already, those of this Company who you are not acquainted with. They were singular and extraordinary Characters la tout.
     
     
      Wedensday
     
     Pappa presented Mr Hamilton and Mr Chew at Court to day. Now the ice is broken I suppose there will be no end—to presentations. We went to dine with the Baron de Lynden at 4 because Mr Hamilton has been so obliging as to offer us seats in a Box he had engaged at Covent Garden. Our Company at dinner were Pappa Mamma myself Mr Smith Mr and Mrs B. an oald German Baron Bowd down under the smiles of fortune, or with age, the Baron seckingdorf, Mons. Jeanneret de Luniac, the Baron de Lynden and Mr Duker. The dinner was neat rather than elegant. There was no display of Luxury, except in a Large silver tereen which was very elegant. Madame B. shone away in all her splendor, her dress was that she wore last Winter black and Pink, and I have not seen so elegant a Woman, since I have been in England. A Gentleman who sat next me at table Told me I was in Love with her. O it is true that I never see her without admiration in the highest degree. We being engaged to go to the Play were obliged to leave the Table, at the desert. I was not much gratified with the Play neither. It was the Comedy of the provoked Husband. There were two celebrated Actresses apperd, but I was not charmed with them neither. Pappa went to see Mrs siddons who made her firt appearance in Tragedy since her Confinement and in Jane Shore, two. We could not get a Box, and therefore could not go. Mamma myself and Mr Smith, went to Mr Hamiltons Box, he was there with his Neice.
    